                                                                                      dlenz@lawtoncates.com

                                                     March 31, 2020

Hon. William M. Conley
U.S. District Court for the
Western District of Wisconsin
120 N. Henry St., Rm. 320
Madison, WI 53703

         Re:       Democratic National Committee et al. v. Bostelmann et al.
                   Case Nos. 3:20-cv-249; 3:20-cv-278; 3:20-cv-284 (consolidated)

Dear Judge Conley:

       Please be informed that the Wisconsin Elections Commission met this afternoon. The
defendant members of the Wisconsin Elections Commission do not object to any absentee ballot
postmarked by April 7, 2020 and received by April 10, 2020 by 4:00 p.m. being counted in the
Spring election. If the votes received by 4:00 p.m. on April 10, 2020 are counted it will not
impact the ability to complete the canvass in a timely manner.



                                                           Sincerely,

                                                           LAWTON & CATES, S.C.


                                                           Electronically signed by Daniel S. Lenz
                                                           Daniel S. Lenz
                                                           Terry M. Polich
                                                           Dixon R. Gahnz.
                                                           Daniel P. Bach

DSL:cf
cc:    All counsel of record (via E-Filing)




_________________________________________________________________________________________________________

Also serving you in Jefferson, WI at:
146 E. Milwaukee Street, Suite 120 | PO Box 399 | Jefferson, WI 53549
P 920.674.4567 | F 920.674.4726
